*)

Case 1:20-cv-03090-GPG Document1 Filed 10/14/20 USDC Colorado Page 1 of 20

FILED
U.S. DISTRICT COURT

Aiterate SISTRICT GE COLORA .DO
Yo FORMATION oD OCT Iu PHL: SI

You must notify the court of any changes to your address where case-related Papers ay be
served by filing a notice of change of address. ‘Failure to keep a current: address Gh with the
court may result in dismissal of your case.

Clo Dobul MYL pe poe TzHo paver io Zip Ckenpt-

(Name and complete mailing address)
$D20
120 2130 - )toHlg bags byrabe @26 dil CIM _ #0201

(Telephone number and e-mail addréss)

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional '
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

Defendant 1: PS PXWAZON, COM et ak

(Name and ete_mailing address
Corpor stan Service

300 Neschutes Wau Sp, rly te aoe

ia number and e-mail address if po}

» TamMWeater t Washington ry sor]

 

 

 

 

 

Defendant 2:
(Name and complete mailing address)
(Telephone number and e-mail address if known)
Defendant 3: ;
(Name and complete mailing address)
(Telephone number and e-mail address if known)
Defendant 4:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)
Case 1:20-cv-03090-GPG Document1 Filed 10/14/20 USDC Colorado Page 2 of 20

{

C. | JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check one)

Cc] Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
laws, or treaties of the United States)

List the specific federal statute, treaty, and/or provision(s) of the United States
Constitution that are at issue in this'case.

 

 

KT Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
corporate citizens of different states and the amount in controversy exceeds $75,000)

Afar of the State of Cp loyacko Sta feu: Ho pub (Lee ,;

If Defendant 1 is an individual, Defendant | is a citizen of

If Defendant | is a corporation,

Defendant | is incorporated under the laws of We Shi neton! (name of

state or foreign nation):

LC shite
Defendant 1 has its principal place of business in; (name of

state or foreign nation).

’

(Uf more than one defendant is named i in the complaint, attach an additional page
providing the'same information for each additional defendant.)
Case 1:20-cv-03090-GPG Document1 Filed 10/14/20 USDC Colorado Page 3’of 20

2

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, .use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: __ OR& wteache dy

Supporting facts:
Case 1:20-cv-03090-GPG Document1 Filed 10/14/20 USDC Colorado Page 4 of 20

Supporting facts:

 
Case 1:20-cv-03090-GPG Document 1 ‘Filed 10/14/20 USDC Colorado Page 5 of 20

E. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief.as “E. REQUEST

FOR RELIEF.” gf 15, 000 ‘nl Lawak Hovey |

F. PEAENTIFF'S SIGNATURE

AE CAN
I declare under penalty of perjury’that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signirig below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise coniplies with the requirements of Rule 11.

Al Wg dS Doses ved Witt oroFt Pre jude Cot.

Ase ~ Uy, DP ei

ALE f Sie

    

  
     
 

(Revised December 2017)
Case 1:20-cv-03090-GPG Document1 Filed 10/14/20 USDC Colorado Page 6 of 20

 

[Robin Yvonne Hill]

[P.O. Box 7240]

[Denver, Colorado], [80207]
[bagsbyrobn@gmail.com]

In Propria Persona

Affiant, Demandant, Claimant

and Prosecutor
ACOURT USE ONLYA

 

The People of the State of
Colorado

Alfred J.Arraj

DENVER FEDERAL DISTRICT COURT NOTICE AND DEMAND
CITY -AND COUNTY OF DENVER
STATE OF COLORADO

901 19% St.

Denver Territory, Colorado
Republic, [80204] USA

 

Amazon.com, Inc., et al, and Case Number:
all parties acting in concert
with,

Corporation Service Company
300 Deschutes Way SW,

Suite 304

Tumwater, Washington [98501]

Division:
Courtroom:

 

Respondent, Defendant

 

Re: NOTICE AND DEMAND AFFIDAVIT

 

 

 

notice and demand

1. i am Robin Hill. i am a woman and have a verified claim
against Amazon.com, Inc., et al, and all parties acting in
concert with, please take notice of the following.

2. this is a request to settle this matter peacefully and

swiftly.

3. i have personal knowledge of the following facts and i am
competent to testify as to the truth of these facts if called
forth as a witness.

4. a purchase was made for a product called “Laser Pecker”"@¢from
AB

NPS.

Amazon.com, Inc., et al, and all parties acting in concert?’
with, on may 26, 2020. i was not pleased with the product, so
i returned it.

5. on friday june 12 i received an email that stated “Hello
Robin, We’ve received the item below and have issued your
refund. Thank you for sending the item back. Your return is
now complete." the product had been purchased on card ending
in 4449 and a refund credit should have been issued back to
the debited card ending in 4449. the return/refund policy is

that “Note: After carrier has received your item, it can take

Page 1 of 13
Case 1:20-cv-03090-GPG Document1 Filed 10/14/20 USDC Colorado Page 7 of 20

10.

up to two weeks to receive and process the refund.” i
patiently waited for my bank to be credited and my property

returned.

-as of july 10, 2020, refund confirmation was not received by

card ending in 4449. the return was credited to an Amazon.com
gift card. the return is not complete until the refund has
been credited back to my bank card ending in 4449, used for

the original purchase.

. 1 again contacted Amazon.com, Inc., et al, and all parties

acting in concert with, about the refund. the result was an
email stating that “Hello, A refund was issued to your Card
on July 12, 2020 for $271.57. In most cases, once a refund
has been submitted, the issuing bank will post it to your
account within 3-5 business days. This time frame may vary
from one financial institution to another.” as of july 23,
2020, nothing has been credited to the card ending in 4449. i
have been in touch with my financial institution and there is

no hold or reasons for the delay, on that end.

. i have now been injured and have continued to be injured by

Amazon.com, Inc., et al, and all parties acting in concert
with, by depriving me of access to my property within a
reasonable and timely manner. as of june 12,2020 my property
has been held hostage. i have also been injured by costs
incurred and spending time devoted to calling Amazon.com,
Inc., et al, and all parties acting in concert with and

researching and writing this notice and demand.

.as the result of the injury, trespass and damages incurred, i

demand Amazon.com, Inc., et al, and all parties acting in
concert with, to repair me for my injury, trespass, damages
and my property being held hostage as of june 12, 2020.

i demand a remedy for the injury, trespass and damages and
my property being held hostage, i demand the following:

a. i demand a remedy for injuries and damages incurred.
interest, penalties, fines, fees, time, energy
expended and costs due to property being held hostage
will be assessed as a result.

Page 2 of 13
Case 1:20-cv-03090-GPG Document1 Filed 10/14/20 USDC Colorado Page 8 of 20

11.

12.

13

14.

15.

b. i demand that Amazon.com, Inc., et al, and all parties
acting in concert with, in good faith, compensate me
for the injuries and damages and fulfill all demands
within twenty-three (23) days from the notarized date

of this notice and demand.

1.$2,713.60 the refund amount times ten.
2. $1000.00 for interest.

3. $2000 for penalties.

4. $1000 for fines.

5. $500 for late fees.

6. $300 for costs.

7. for a total of $7,513.60 due upon receipt.

if demand is not met within the twenty-three (23) days,
starting from june 12, 2020, injury, trespass and damages
will be assessed with interest, penalties, fines, fees and
costs at the rate of $5000 per day plus interest, penalties,
fines, fees and costs to be assessed and determined at the
discretion of affiant.

if Amazon.com, Inc., et al, and all parties acting in
concert with, do not pay or otherwise respond within the
allotted time, then by tacit procuration (implied power of
attorney) i will determine for Amazon.com, Inc., et al, and

all parties acting in concert with, the facts, duties, and

the injury, trespass and damages that have accrued.

. if Amazon.com, Inc., et al, and all parties acting in

concert with, do not respond as demanded, i will take lawful
action (in personam and in rem) to defend against Amazon.com,
Inc., et al, and all parties acting in concert with, as a
result of my injury, trespass and damages and secure my

substantive rights to redeem the repairs owed to me.

reference the included instruments.
i have personal knowledge of the foregoing facts and i am
competent to testify as to the truth of those facts if called

as a witness. i declare under penalty of perjury that the

Page 3 of 13
Case 1:20-cv-03090-GPG Document1 Filed 10/14/20 USDC Colorado Page 9 of 20

foregoing facts are true and correct, and that this affidavit

was executed in [Denver] , [Colorado] on [October 8,

 

2020] .

NOTICE TO PRINCIPLE IS NOTICE TO AGENT

NOTICE TO AGENT IS NOTICE TO PRINCIPLE
NOTICE AND DEMAND sent via
Certified Mail Receipt:

1 swear or affirm that the above and foregoing representations
are true and correct to the best of my information, knowledge,
and belief. the use of the notary below is for identification
purposes only and as such does not grant any jurisdiction to
anyone.

In Propria Persona, Proceeding Sui Juris:

  

By:Hill, Yvonne, Robit: “sentative, Natural
Person, In Propria Persona:

Ex Relatione: HILL, ROBIN YVONNE

Affiant, Claimant, All Rights Reserved, Without Prejudice UCC
1-207 and UCC 1-308 AND UCC 1-103

Missouri Territory

c/o 1140 S. Quebec Way

Denver, Colorado [zip exempt]

ee bets -Seyy VSP
By: MatK pote. S: > Aut¥d: Wed Representative,

Natural Person, In Provria Personaz
Ex Relatione: AMILIK KAOEL/3 aS

Witness, All Rights Reserved, Without Prejudice UCC 1-207 and
UCC 1-308 AND UCC 1-103

    

 

witness by Notary does not change Jurisdiction from the land.

Page 4 of 13
Case 1:20-cv-03090-GPG Document1 Filed 10/14/20 USDC Colorado Page 10 of 20

INDIVIDUAL ACKNOWLEDGEMENT

STATE OF COLORADO
COUNTY OF BENVER } ss.

Prvapahre—
I, the undersigned Notary Public, do hereby affirm that
ROBIN YVONNE HILL is individual who appeared before me, I
know or have satisfactory evidence that, on the — 4 day
of October,2020 and acknowledged that she signed this
instrument and acknowledged it to be her free and voluntary
act and deed for the uses and purposes mentioned in the ,
instrument, NOTICE AND DEMAND, which contains a total of

\S_ pages.

   

     

— o- L070 JEANNETTE LUPPE
sin tary Public

ate of Colo
Notary 1 #2012408 7809

oOmMmission Expirés 10-30-2029

 

 
     
 
 
   

 
    
  

ublic for COLORADO
appoihtment expires | 40°23 20

Page 5 of 13
Case 1:20-cv-03090-GPG Document1 Filed 10/14/20 USDC Colorado Page 11 of 20

NOTICE

Lien amount of Four Billion Dollars ($4,000,000,000)as of June
12, 2020 and counting, in lawful money of the United States

NOTICE is hereby given that this Common Law Lien Claim is being
filed in good faith as a legal At-Law-Claim (as distinguished
from an equitable or statutory claim) upon and collectible out
of personal and real property assets held by Amazon.com, Inc.,
et al, and all parties acting in concert with,

Corporation Service Company

300 Deschutes Way SW,
Suite 304

Tumwater, Washington [98501]

PERSONAL AND REAL PROPERTY: This claim shall operate in the
nature of a "security" for the repair, maintenance, caretaking
and improvements as detailed in the "NOTICE AND DEMAND" on the
herein described property, performance of obligations related to
property of all kinds. This claim is made pursuant to decisions
of the United States Supreme Court.

This Common Law Lien is dischargeable only by Affiant, Claimant,
or by a Common Law Jury in a Court of Common Law and according
to the rules of Common Law. It is not otherwise dischargeable
for One Hundred (100) years, and cannot be extinguished due to
the death of Affiant, Claimant, or by Affiant’s, Claimant's
heirs, assigns, or executors. This Common Law Lien is for
repairs/maintenance and improvements related to said Affiant,
Claimant, and performance of duty as related to all other assets
beginning June 12, 2020, the amount of Four Billion Dollars ($4,000,000,000)
lawful money of the United States, a DOLLAR being described in
the 1792 US Coinage Acts as 371.25 grains of fine silver, or the
equivalent of Gold, notes or other instruments acceptable to
Affiant, Claimant. (Emphasis added).

The failure, refusal, or neglect of Respondent(s) to demand, by
all prudent means, that the Sheriff of this County convene a
Common Law Jury to hear this action within ninety (90) days from
the date of filing of this Instrument will be deemed as prima
facia evidence of an admission of "waiver" to all rights on the
property described herein. (Neglect; to give reasons on the
record for a refusal to call said court has been held a
"Waiver"); (see law express and implied in 1 Campd. 410 n., 7
Ind. 21). (Emphasis added.)

Common Law Lien definition: One known to or granted by the
common law, as distinguished from statutory, equitable, and
maritime liens; also one arising by implication of law, as
distinguished from one created by the agreement of the parties.
It is a right extended to a person to retain that which is in
his possession belonging to another, until the demand or charge

Page 6 of 13
Case 1:20-cv-03090-GPG Document1 Filed 10/14/20 USDC Colorado Page 12 of 20

of the person in possession is paid or satisfied. (Whiteside v.
Rocky Mountain Fuel Co., C.C.A.Colo. 101 F.2d 765,769.)
(Emphasis added.) Black's Law Dictionary 6th Edition.

11 USCS () 101, Paragraph (27) (31) defines "lien". The
definition is new and is very broad. A lien is defined as a
charge against or interest in property to secure payment of debt
or performance ofan obligation. It includes inchoate lien. In
general, the concept of lien is divided into three (3) kinds of
liens: judicial liens, security interests, and statutory liens.
These ‘three (3) categories are mutually exclusive and are

exhaustive except for certain Common Law Liens.

This Common Law Lien supersedes Mortgage Liens, Lis
Pendens Liens, and Liens of any other kind.

This is a suit or action at Common Law, and the value in
controversy exceeds twenty (20) dollars. The controversy is not
confined to the question of return of property or in relation to
other property, but to Affiant’s, Claimant's Common Law Claim
for the repair/maintenance and improvements to the herein
described property, and obligations of duties, wherein the
Affiant, Claimant demands that said controversy be determined by
a Common Law Jury in a Court of Common Law and according to the

Rules of Gonroon Law.

UCC-1 Financing Statements relating to all Real and Personal
Property held by Amazon, AMAZON, AMAZON.com, AMAZON Corp., et al
and all parties acting in concert with, Amazon.com, Inc., et al,
and all parties acting in concert with,

Corporation Service Company

300 Deschutes Way: SW,
Suite 304
Tumwater, Washington [98501]

and or as detailed in UCC-1 financing statements filed on
behalf of Amazon, AMAZON, AMAZON.com, AMAZON Corp., et al and
all parties acting in concert with.

MEMORANDUM OF LAW

This Claim through Common Law Lien is an action at
Substantive Common Law, not in Equity, and is for the repair,
maintenance, improvement or performance of an obligation of the
herein described property and in relation to other properties as
of Substantive Common Law, is distinguished from mere, "common
law procedure". Lawyers and judges are misinformed to think,
plead, rule or order that the substantive common law rights and
immunities have been abolished in Colorado or any other state.
Only "Common Law procedure" created by the chancel or/chancery
has been abolished. That is to say, the "forms" of common law
and equity were abolished, (Kimball v. Mclntyre, 3 U 77, 1 P
167), or that the distinctions between the forms of common law

Page 7 of 13
Case 1:20-cv-03090-GPG Document1 Filed 10/14/20 USDC Colorado Page 13 of 20

and equity were abolished by Rule 2 of Civil Procedure (Donis v.
Utah R.R., 3 U 218, 223 P 521).

However, the abolition of mere fori, does NOT affect nor
diminish our SUBSTANTIVE (Common Law and Constitutional) Rights
and immunities (USC 78-2-4,S.2) for substantive law, e.g. our
UNALIENABLE Rights Immunities, and has not changed with the
state's adoption, of Rule 2, combining the courts form,
remedial, ancillary adjective procedures, (see Bonding v.
Nonatny, 200 Iowa, 227,202 N.W.588) for matters of substance
are in the main the same as at substantive Common Law, (Calif.
Land v. Halloran, 82U 267,17 P2d 209) and old terms (words and
phrases describing law and substantive procedures) used in
Common Law can NOT be ignored (O'Neill v. San Pedro RR, 38 U
475, 479, 114 P 127), the modifications resulting being
severely limited in operation, effect, and extent (Maxfield v.
West 6 U 379,- 24 P 98) for a total abolishment of even the
purely equity or purely Common Law forms has NOT been realized,
and must ever be kept in mind (Donis v. Utah RR, supra.) Thus a
right to establish a "Common Law Lien" is not, and was NOT
dependent upon a statute or chancery rule for its creation as a
remedy, and where the right to establish a "Common Law Lien" is
a part of SUBSTANTIVE Common Law our right is antecedent to
creation of the "state" or its chancery/procedure which right
runs to time immemorial (Western Union v. Call, 21 SCt 561,181
US 765)

We must be sustained in our acts, mere chancery,

equity having no jurisdiction so to counter:

",..1f the facts stated (see facts related to our
"Common Law Lien") entitled litigant (Demandant) to
ANY remedy or relief under SUBSTANTIVE LAW (supra),
then he has stated good subject matter (cause of
action)—and the Court MUST enter judgment in (our)
favor—in so far as an attack on the sufficiency of
(Demandant) leadings are concerned." (Williams v
Nelson 45 U 255, 145 P 39; Kaun v McAllister, 1 U 273,
affirmed 96 U 587, 24 LEd 615.)"

For "although lawyers and judges have (in their ignorance)
buried the Common Law, the Common Law rules us from the grave."
(Koffer, Common Law Pleading, Intro.Ch.I, West 1969)

The general rule of the Common Law is expressly adopted by Hill,
Yvonne, Robin and is in force in this state and is the Law of
the Land and by its operation can impose a Common Law Lien on
property in the absence of any specific agreement (see the law
express and implied in the class of cases represented by Drumond
v. Mills, (1898) 74 N.W.966; Hewitt v. Williams, 47 LaAnn 742, 17
So.269 (1894); Carr v. Dail, 19 S.E.235; McMahon v. Lundin, 58
N.W.827)

Page 8 of 13
Case 1:20-cv-03090-GPG Document1 Filed 10/14/20 USDC Colorado Page 14 of 20

The Magna Carta governs as well, retaining and preserving
all rights antecedent thereto, which was restated in the (1)
Massachusetts Bay Charter. (2) Massachusetts Constitution, and
(3) the Federal Constitutibdn, (modeled after the Massachusetts
Constitution) after which the Texas and Arizona Constitution is
modeled, all construed in pari materia, the State Constitution
being a LIMITATION on the state's power (Fox v. Kroeger, 11 9
Tex 511, 35 SW2d 670,77 ALR 6©63.), the Constitution acting
prospectively - declaring rights and procedures for the future
but NOT diminishing rights extant prior to establishment of the
state (Grigsby v. Reib, 105 Tex 597, 153 SW 1124; Southern
Pacific Co. v. Porter, 160 Tex 329,331 SW2d 42), and no new
powers contrary to our Common Law Rights/Immunities were
"granted" to the state.

Common Law Liens at Law supersede mortgages and equity Liens
(Drumons Carriage Co. v Mills (1898) 74 NW 966; Hewitt v.
Williams 47 LaAnn, 742,17 So.269; Carr v. Dail,19SE235; McMahon
v. Lundin, "5S8NW 827) and may be satisfied only when a Court of
Common Law is convened pursuant to an order of the elected
sheriff. Such Common Law Court forbids the presence of any
judge or lawyer from participating or presiding, or the practice
of any Equity Law. The ruling of the U. S. Supreme Court in
Rich v. Braxton, p58 US 375, specifically forbids judges from
invoking equity jurisdiction to remove Common Law Liens or
Similar "clouds of title". Further, even if a preponderance of
evidence displays the lien to be void or voidable, the Equity
Court still may not proceed until the moving party has proven
that he asks for, and has come "to equity" with "clean hands".
(Trice v. Comstock, 570C. A646; West v. Washburn, 138NY
Supp.230). Any official who attempts to modify or remove this
Common Law Lien is fully liable for damages. (U. S. Supreme
Court; Butz v. Econcmou, 98 S.Ct.2894; Bell v. Hood, 327 US 678;
Belknap v. Schild, 161 US 10; US v. Lee; Bivens v. 6 Unknown
Agents, 400 US 862)

Demand is hereby and herewith made upon all public officials
under penalty of Title 42, United States Code, Section 1986, not
to modify or remove this Lien in any manner. (This Lien is not
dischargeable for 100 years and cannot be extinguished due to
Affiant, Claimant's death or by Affiant, Claimant's heirs,
assigns, or executors.) Any Order, Adjudgment, or Decree
issuing from a Court of Equity operating against to interfere or
remove this At-Law legal lien claim would constitute direct
abrogation/deprivation of Affiant, Claimant's Colorado State and
United States Constitutionally guaranteed Rights.

This notice is given inter alia to preclude a jury trial on

the verified claim, and to provide for Summary Judgment on the

Page 9 of 13
Case 1:20-cv-03090-GPG Document1 Filed 10/14/20 USDC Colorado Page 15 of 20

said certain Claim should Respondent admit "waiver" and refuse

to repond.

THIS SAID CLAIM DUE AT COMMON LAW. IS: in full effect as of
July 24, 2020 for the repair, maintenance, caretaking and
improvements, as detailed in "NOTICE AND DEMAND" of the herein
described property, and performance obligation. The symbol "S$"
means "dollar" as defined by the unrepealed (1792) U.S. Coinage
Act, which is 371.25 grains of fine silver for each "dollar",
(or) the equivalent in currency acceptable to affiant, claimant)
and is that "Thing" mandated upon the State of California by
Article 1:10:1, United States Constitution.

Hill, Yvonne, Robin demands all her Common Law Rights at all
times and refuse to waive any rights and in all places along
with those rights guaranteed in the treaty of peace and
friendship, international constitutional treaty, Magna
Carta, Declaration of Independence, United States
Constitution, and the Colorado State Constitution.

NOTICE TO PRINCIPLE IS NOTICE TO AGENT

NOTICE TO AGENT IS NOTICE TO PRINCIPLE

In Propria Persona, Proceeding Sui Juris:

LUN, Yrsay deb) ee

By:Hill, 'Yvonne,. Robin: Authorizea® eesenhtative, Natural
Person, In Propria Persona:

Ex Relatione: HILL, ROBIN YVONNE

Affiant, Claimant, All Rights Reserved, Without Prejudice UCC:
1-207 and UCC 1-308 AND UCC 1-103

Missouri Territory

c/o 1140 S. Quebec Way
Denver, Colorado [zip exempt]

Pa ttn - Bey

  

4

   
 
 
 

  

 

tStarzed Representative,

 

Ex Relatione: ALi POCLAS

 

Witness, All Rights Reserved, Without Prejudice UCC 1-207 and
ucc 1-308 AND UCC 1-103

Page 10 of 13 : we
Case 1:20-cv-03090-GPG Document1 Filed 10/14/20 USDC Colorado Page 16 of 20

INDIVIDUAL ACKNOWLEDGEMENT

STATE OF COLORADO
COUNTY OF BENVER } Ss.

Aragihoe 16
I, the undersigned Notary Public, do hereby affirm that
ROBIN YVONNE HILL is individual who appeared before me, I
know or havel satisfactory evidence that, on the Kt? day
of October,2020 and acknowledged that she signed this
instrument and acknowledged it to be her free and voluntary
act and deed for the uses and purposes mentioned in the
instrument, NOTICE AND DEMAND, which contains a total of

(3. pages.

 

DATED 10:8" 7@O7o SEANNETTE LUPPES

Notary Public
State of Colorado

Notary ID # 20124057809

C Nene beta. [A242 My Commission Expires 10-30-2020
otary JPublic for COLORADO
y commission expires [9:320°7a7oO

 

 

 

Page 11 of 13
Case 1:20-cv-03090-GPG Document1 Filed 10/14/20 USDC Colorado Page 17 of 20

a2) Davis Wright
8) Tremaine Le

Suite 3300
920 Fifth Avenue

Seattle, WA 98104

Annamaria Taskai
206-757-8019 tel 206-757-
1019 fax
annamariataskai@dwt.com

September 15, 2020

Via Email: bagsbyrobn@gmail.com

Robin Yvonne Hill
P.O. Box 7240
Denver, CO 80207

Re: Your July 24, 2020 Demand Letter
Dear Ms. Hill:

We represent Amazon. Your July 24, 2020 letter to Amazon has been referred to my attention.
You claimed that you have returned an item but received the refund in a form of gift card balance
and not to your credit card. You demanded Amazon to process the refund in the amount of
$271.57 to your credit card. Our investigation into this matter has revealed the following.

You stated that on June 12, 2020 you received an email form Amazon informing you that the
refund was processed to your credit card ending 4449. You have not provided a copy of this
email. Amazon, however, is in possession of the referenced email that actually informed you that
the refund is available on your Amazon account. Please note that the default refund payment
method is to process the refund in a form of an Amazon gift card. If a customer doesn’t change
this selection to credit card, the refund will be processed to the customer’s Amazon account. On
July 14, 2020 Amazon indeed received your request for the same, and since you were promised
to receive the balance back to your credit card, Amazon now processed the transaction. The gift
card balance will be revoked and you will receive the $271.57 to your credit card within 3-5
business days.

We hope this resolves this matter.
Sincerely,
DAVIS WRIGHT TREMAINE LLP

Arronsnin—Cerbec

Annamaria Taskai
Case 1:20-cv-03090-GPG Document1 Filed 10/14/20 USDC Colorado Page 18 of 20 —

a Davis Wright
LY} Tremaine LLP

Suite 3300
920 Fifth Avenue

Seattle, WA 98104

Annamaria Taskai
206-757-8019 tet
206-757-1019 fax

annamariataskai@dwt.com

August 20, 2020

Via Email: bagsbyrobn@gmail.com

Robin Yvonne Hill
P.O. Box 7240
Denver, CO 80207

Re: Your July 24, 2020 Demand Letter Dear Ms.
Hill:

We represent Amazon. Your July 24, 2020 letter to Amazon has been referred to my attention.
We will review the matter.and respond in due course. Please direct all future correspondence to
my attention.

Sincerely,

DAVIS WRIGHT TREMAINE LLP

Crirennr Acne.

Annamaria Taskai

cc: John Goldmark, Esq.
Case 1:20-cv-03090-GPG Document1 Filed 10/14/20 USDC Colorado Page 19 of 20

Returns and Refunds - Refunds and Exchanges>

Refunds

When you return an item, your refund amount and reftind method may vary. You can check the
payment method that was refunded and the status of your refund in Your Orders.

Note: All information on this page only relates to items bought from or Fulfilled by Amazon.
Don't return items to Amazon that were bought on"Amazon Marketplace and shipped to you by
the seller.

Where's My Refund?

You can check the payment method that was refunded and the status of your refund in Your
Orders.

‘

Note: After the carrier has received your item, it can take up to two weeks for us to receive and
process your return. '

To see how long will take for you to receive your refund, see the table below.

How Refunds Are Issued

When returning an item, you can choose your preferred refund method in the Returns Center.

If you're receiving a refund after we have received your item, it may take an additional three to
five business days to process your return fully and issue your refund.

Once we issue your refund, it may take additional time for your funds to be made available in
your account by your financial institution. See the following table for more details.

Refund Method Refund Time (After Refund Is Processed)
Credit card Three to five business days

Amazon.com Gift Card Two to three hours

Debit card Up to 10 business days
Checking account Up to 10 business days
SNAP EBT card Within 24 hours

Gift Card balance Two to three hours

Promotional Certificate No refund issued
Prepaid credit-card Up to 30 days

Shop with Reward Points Up to five business days

Note: Refund timing to a prepaid card depends on the issuer of the card. The refund can take up
to 30 days to process based on the policy of the issuer. If you no longer have the physical card,
the card is still stored within your account. It can be used toward future purchases on the account
it's stored in.

Page 12 of 13
Case 1:20-cv-03090-GPG Document1 Filed 10/14/20 USDC Colorado Page 20 of 20

If you used the Amazon Currency Converter when placing your original order, the refund will be
issued in your local currency and calculated using the same rate used when you placed your
order.

Gift Returns

The type of refund or credit you receive depends on how the gift was purchased and how it was
returned. For more information about gift refunds, go to Return a Gift.

Amazon may determine that a refund can be issued without requiring a return. If you aren't
required to mail your item back for a refund, you'll be notified in the Returns Center or by a
customer Service associate. For more information, see Conditions of Use.

Partial Refunds or Restocking Fees

Item Refund

80% of the item

Items in original condition past the return window* price

i

CDs, DVDs, VHS tapes, cassette tapes, or vinyl records that were opened 50% of the item
(taken out of its plastic wrap) price

Items that are damaged, missing parts, not in the original condition, or have Up to 50% of the

obvious signs of use for reasons not due to an Amazon.com or seller error item price
Open software or video games for reasons not due to an Amazon.com or 0% of the item
seller error price

*For most items, the return window is 30 days after delivery. To check the return window for an
item you've ordered, go to Your Orders and select Return or Replace Items. If your item was
fulfilled by a third-party seller, you may be charged up to 20% restocking fee, even if you return
the item in original condition’ within the return window.

Note: Tax on restocking fees may apply to return items that were shipped and sold by
Amazon.com for customers in CT, MD, NV, PA, VA, WV, and WI. Some products have
additional conditions that may apply. For more information, go to About Our Returns Policies.

 

Page 13 of 13
